Citation Nr: 0331701	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from January 1985 to January 
1989 and from February 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by 
which the RO continued a noncompensable evaluation for the 
veteran's left ear hearing loss.  In June 2003 the Board 
remanded this matter for additional development.  


FINDING OF FACT

Audiometric test results correspond to a Level VII for left 
ear hearing loss.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
left ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.87, Table VI, VIa, Table 
VII, Diagnostic Code 6101 (1998); 38 C.F.R. §§ 4.85, 4.86 
Table VI, VIa, Table VII, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.85 and the regulatory provisions 
that follow.  During the course of the veteran's claim, the 
criteria for rating hearing impairment and other diseases of 
the ear were revised.  64 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Amendments to those criteria became effective on June 
10, 1999.  See Schedule for Rating Disabilities; Diseases of 
the Ear and Other Sense Organs, 64 Fed. Reg. 25,209 (codified 
at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2003)).  The RO has 
evaluated the veteran's claim under both the old and amended 
criteria.  The Board will also use both the old and amended 
criteria in conducting its review of the veteran's claim.

The criteria in effect before and after the 1999 regulatory 
changes establish eleven auditory acuity levels designated 
from I to XI.  Both versions of the regulations use Tables VI 
and VII to calculate the rating to be assigned.  38 C.F.R. § 
4.87 (1998); 38 C.F.R. § 4.85 (2003).  (The amendments did 
not change the content of the tables. 64 Fed. Reg. 25,202-
25,210).  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic or other 
examiner certifies that the use of both puretone averages and 
speech discrimination scores is inappropriate, Table VIa is 
to be used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) (2003).  Under 
the criteria that became effective in June 1999, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a) (2003).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2003).  

Prior to June 10, 1999, 38 C.F.R. § 3.383 (1998) provided 
that hearing in a nonservice-connected ear was considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant was totally deaf in 
both ears.  See VAOPGCPREC 32-97 (1997), published at 62 Fed. 
Reg. 63605 (August 29, 1997); see also Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000).  The revised rating criteria 
provided that when impaired hearing is service-connected in 
only one ear, and the veteran is not totally deaf in both 
ears, the nonservice-connected ear will be assigned a Roman 
Number I designation for hearing impairment, subject to the 
provisions of 38 C.F.R. § 3.383 (2003). 38 C.F.R. § 4.85(f) 
(2003).

Effective December 6, 2002, an amendment to 38 U.S.C.A. § 
1160(a)(3) requires that compensation be payable for the 
combination of service-connected and non-service-connected 
disabilities as though both disabilities were service 
connected when there is deafness compensable to a degree of 
10 percent or more in the service-connected ear and deafness 
in the other ear as a result of non-service-connected 
disability.  See Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 103, 116 Stat. 2820, 2821-22 (2002) (codified as 
amended at 38 U.S.C. § 1160).  The veteran was notified of 
these new provisions by letter dated in October 2003.  In the 
present case, this change to the law is inapplicable since 
the veteran's service-connected left ear hearing loss does 
not warrant the assignment of at least a 10 percent rating 
under the schedular rating criteria.  Thus, this change in 
the law does not allow for a more favorable decision than the 
pre-amendment rules.  It does not provide a basis for the 
assignment of a compensable rating.  Given that a more 
favorable result is not possible by application of this new 
provision, no prejudice results to the veteran by proceeding 
without the RO having considered the applicability of the 
provision in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The evidence of record includes two complete audiogram 
reports.  The first was that conducted as part of a VA 
examination in December 1998.  The results of that audiogram 
are as follows:  








500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT 
(dbls)
5
15
10
20
30
LEFT 
(dbls)
25
30
45
60
80

The average puretone threshold in the right ear was 18.75 
decibels and in the left ear it was 53.75 decibels.  Maryland 
CNC controlled speech discrimination testing revealed scores 
of 90 percent in the right ear and 66 percent in the left 
ear.  The examiner reported that this represented mild to 
severe sensorineural hearing loss in the left ear and mild 
sensorineural hearing loss in the right ear.  Word 
recognition scores were essentially normal in the right ear 
and fair in the left ear.  The results of this audiogram 
represent a Level VI hearing loss in the left ear (puretone 
threshold average between 50 and 57, with speech 
discrimination scores between 60 and 66).  Since the right 
ear is not service connected and does not exhibit deafness, 
it is treated as normal for rating purposes and assigned a 
Level I hearing loss.  Under Table VII this hearing loss 
represents a noncompensable disability.  Since not all of the 
four scores at 1000, 2000, 3000, and 4000 Hertz are at 55 
decibels or higher, and the score at 2000 Hertz is not higher 
than 70 decibels, the provisions of 38 C.F.R. § 4.86 are not 
applicable.  

A VA audiological examination was also conducted in March 
2003.  The results of that examination are as follows:








500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT 
(dbls)
15
20
15
20
30
LEFT 
(dbls)
35
25
50
65
85

The average puretone threshold scores were 21.25 decibels in 
the right ear and 56.25 decibels in the left ear.  Maryland 
CNC controlled speech discrimination tests showed scores of 
80 percent in the right ear and 58 percent in the left ear.  
The examiner reported a diagnosis of bilateral symmetric mild 
to severe sensorineural hearing loss on the left and a mild 
high frequency sensorineural hearing loss on the right ear.  
Word recognition was considered good in the right ear and 
poor on the left ear.  The degree of hearing loss with a 
frequency range from 500 to 4000 Hertz was moderate.  Under 
Table VI these results correlate to a Level VII hearing loss 
in the left ear (puretone threshold average between 50 and 
57, with speech discrimination scores between 52 and 58).  As 
noted above, the non-service connected right ear being 
treated as normal results in assignment of a Level I hearing 
loss under Table VI.  Applying these levels to Table VII 
results in a noncompensable rating.  Additionally, because 
not all of the four scores at 1000, 2000, 3000, and 4000 
Hertz are at 55 decibels or higher, nor the 2000 Hertz score 
higher than 70 decibels, 38 C.F.R. § 4.86 is not applicable.  
(The Board recognizes that other audiograms not mentioned in 
the analysis above were submitted by the veteran.  These were 
not used by the Board to evaluate hearing loss because it is 
not clear that they were the result of testing by a state-
licensed audiologist and Maryland CNC speech testing.  See 
38 C.F.R. § 4.85(a) (2003).)  Consequently, a compensable 
evaluation for left ear hearing loss is not warranted.

The Board has considered the veteran's contention that his is 
an exceptional case that should be considered under the 
provisions of 38 C.F.R. § 3.321 (2003).  The Board finds that 
the evidence does not reflect that the veteran's left ear 
hearing loss has caused marked interference with employment 
(i.e., beyond that contemplated under the schedular 
criteria), or necessitated any recent period of 
hospitalization, such that consideration of an extra-
schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the Board notified the veteran of the evidence 
needed to substantiate the claim by letter dated in September 
2002.  The letter included a request to provide additional 
competent medical or lay evidence regarding his claim.  
Lastly, VA must notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of whose 
obligation it was to produce evidence to substantiate the 
claim by way of the letter noted above.  That letter advised 
the veteran of what VA would do and what the veteran should 
do with respect to substantiating his claim.  The letter 
advised the veteran of the new obligations under VCAA and its 
implementing regulations.  By letter dated in July 2003 the 
RO advised the veteran of the status of his claim, the 
evidence needed to substantiate the claim, and the 
obligations with respect to producing that evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  As noted above, the veteran was 
requested to provide additional information regarding his 
claim.  The veteran indicated by letter signed in April 2003 
that he was submitting evidence, but had nothing more to add.  
In a VA Form 21-4138 dated in July 2003 the veteran related 
that what VA had or had sent for is all the veteran had at 
that time.  The veteran waived the 60-day response period 
after notice of the August 2003 supplemental statement of the 
case, by a VA Form 21-4138 dated in August 2003.  Moreover, 
in response to the notice as to the amended version of 
38 U.S.C.A. § 1160, the veteran noted that he had no further 
notice or argument to present, by letter dated in October 
2003.  The veteran was provided with two VA examinations, the 
most recent of which was provided in March 2003.  Taken 
together, and considering the mechanical nature of the 
hearing loss rating system under VA regulations, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence helpful to the veteran.  

The Board is cognizant of the United States Court of Appeals 
for the Federal Circuit decision in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the court invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
While both the September 2002 letter and the July 2003 letter 
provide for a 30-day response period, the veteran was told he 
had a year to submit evidence.  Given that the veteran has 
repeatedly indicated that he wishes the matter to proceed to 
the Board for final decision and that he has no additional 
evidence, the Board is of the view that a remand to issue 
another notification letter providing the statutory one year 
waiting period without reference to a 30-day response period 
is not warranted.  The Board finds that the veteran is not 
disadvantaged by proceeding to a final decision without 
remanding this matter back to the RO for issuance of a third 
notification letter.


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs
YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand 
is not a final decision. The advice below on how to appeal a claim 
applies only to issues that were allowed, denied, or dismissed in the 
"Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, 
it is your responsibility to make sure that your appeal to Court is filed 
on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other matters 
covered by the Court's rules directly from the Court. You can also get 
this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to 
the BVA stating why you believe that the BVA committed an obvious error 
of fact or law in this decision, or stating that new and material 
military service records have been discovered that apply to your appeal. 
If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. 
For example, you were denied your right to representation through action 
or inaction by VA personnel, you were not provided a Statement of the 
Case or Supplemental Statement of the Case, or you did not get a personal 
hearing that you requested. You can also file a motion to vacate any part 
of this decision on the basis that the Board allowed benefits based on 
false or fraudulent evidence.  Send this motion to the address above for 
the Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to 
the Court, you must file your motion within 120 days from the date of 
this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this 
basis more than once. You should carefully review the Board's Rules of 
Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a 
qualified representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing 
a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, 
you must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to 
prepare and present claims. You can find a listing of these organizations 
on the Internet at: www.va.gov/vso.  You can also choose to be 
represented by a private attorney or by an "agent." (An agent is a person 
who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-
state listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information 
is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a 
claim involving a home or small business VA loan under Chapter 37 of 
title 38, United States Code, attorneys or agents cannot charge you a fee 
or accept payment for services they provide before the date BVA makes a 
final decision on your appeal. If you hire an attorney or accredited 
agent within 1 year of a final BVA decision, then the attorney or agent 
is allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or 
small business loan.  For more information, read section 5904, title 38, 
United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 
Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the 
Office of the Senior Deputy Vice Chairman at the Board. 

VA FORM
JUN 2003 (RS) 
 4597
Page 2



